UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 05-7880



EARL DONTE’ CHANDLER,

                                              Petitioner - Appellant,

          versus


GENE M. JOHNSON, Director     of   the   Virginia
Department of Corrections,

                                               Respondent - Appellee.


Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Raymond A. Jackson, District
Judge. (CA-05-568-2)


Submitted: March 30, 2006                      Decided: April 10, 2006


Before TRAXLER, GREGORY, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Earl Donte’ Chandler, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

             Earl Donte’ Chandler, a state prisoner, seeks to appeal

the district court’s order denying relief on his petition filed

under 28 U.S.C. § 2254 (2000).        An appeal may not be taken from the

final order in a habeas corpus proceeding unless a circuit justice

or   judge    issues   a    certificate   of   appealability.   28   U.S.C.

§ 2253(c)(1) (2000).         When, as here, a district court dismisses a

§ 2254 petition solely on procedural grounds, a certificate of

appealability will not issue unless the petitioner can demonstrate

both “(1) ‘that jurists of reason would find it debatable whether

the petition states a valid claim of the denial of a constitutional

right’ and (2) ‘that jurists of reason would find it debatable

whether the district court was correct in its procedural ruling.’”

Rose v. Lee, 252 F.3d 676, 684 (4th Cir.) (quoting Slack v.

McDaniel, 529 U.S. 473, 484 (2000)), cert. denied, 122 S. Ct. 318

(2001).      We have reviewed the record and conclude for the reasons

stated by the district court that Chandler has not made the

requisite showing.         See Chandler v. Johnson, No. CA-05-568-2 (E.D.

Va. Nov. 14, 2005).        Accordingly, we deny leave to proceed in forma

pauperis, deny a certificate of appealability, and dismiss the

appeal. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                DISMISSED


                                     - 2 -